DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed July 11, 2022. As directed by the amendment: Claims 21 and 24 have been amended. Claims 1-20 were cancelled. Claim 41 is newly added. Claims 21-41 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 25, 28-30, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyer (US 5,928,243) in view of Boyer et al. (US 2019/0277329), herein referred to as Boyer.
Regarding claim 21, Guyer discloses a kit comprising a multi-purpose device (10) (figures 1 and 2) for use in an orthopedic procedure (considered functional), wherein the device (10) comprises: a shaft (18+20) having a proximal end (figures 1 and 2), a distal end (figures 1 and 2), and a central axis (figures 1 and 2), wherein the shaft (18+20) comprises a hook (26) positioned at the proximal end (figures 1 and 2) and a countersink (28 or 30) positioned at the distal end (figures 1 and 2), a casing (12) through which the shaft (18+20) is positioned (figures 1 and 2).
Yet, Guyer lacks a ring, wherein the ring is disposed adjacent to a region of the shaft that is internal to the casing, and wherein the ring is configured to provide sliding friction between the shaft and the casing.
However, Boyer teaches a ring (30) (¶31 and figures 1-5), wherein the ring (30) is disposed adjacent to a region of a shaft (e.g. bolt, ¶30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Guyer’s kit having a shaft having a threaded connection with a ring as taught by Boyer, since such a modification would prevent loosening (¶3).
Thus, the modified Guyer’s device has wherein the ring (30 of Boyer) is disposed adjacent to a region of the shaft (18+20 of Guyer) that is internal to the casing (12 of Guyer), and wherein the ring (30 of Boyer) is configured to (i.e. capable of) provide sliding friction between the shaft (18+20 of Guyer) and the casing (12 of Guyer).
Regarding claim 22, the modified Guyer’s kit has wherein the hook (26 of Guyer) of the shaft (18+20 of Guyer) comprises a portion with a central axis that is not parallel to the central axis of the shaft (18+20 of Guyer) (figures 1 and 2 of Guyer).
Regarding claim 24, the modified Guyer’s kit has wherein the shaft (18+20 of Guyer) further comprises a graduated portion (figure 1 of Guyer) comprising at least one graduation marking (32 of Guyer) along the shaft (18+20 of Guyer), wherein at least a portion of the graduated portion of the shaft (18+20 of Guyer) is visible (col. 4, ll. 1-5 of Guyer) from an outer surface of the casing (12 of Guyer).
Regarding claim 25, the modified Guyer’s kit has wherein the graduated portion comprises a numbering scale (col. 4, ll. 1-5 and figure 1 of Guyer).
Regarding claim 28, the modified Guyer’s kit has wherein the shaft (18+20 of Guyer) comprises a biocompatible material selected from the group consisting of stainless steel, aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic (col. 3, ll. 28-31 of Guyer).
Regarding claim 29, the modified Guyer’s kit has wherein the casing (12 of Guyer) is coaxial to and exterior to the shaft (18+20 of Guyer) (figures 1 and 2 of Guyer).
Regarding claim 30, the modified Guyer’s kit has wherein the casing (12 of Guyer) comprises a biocompatible material selected from the group consisting of stainless steel, aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic (col. 3, ll. 28-31 of Guyer).
Regarding claim 33, the modified Guyer’s kit has wherein the ring (30 of Boyer) comprises a biocompatible material selected from the group consisting of stainless steel, aluminum, titanium alloy, cobalt alloy, titanium ceramic, aluminum oxide, zirconia, silicone, and plastic (¶18 of Boyer).
Regarding claim 34, the modified Guyer’s kit has wherein the hook (26 of Guyer), graduated portion (32 of Guyer), and countersink (28 of 30 of Guyer) of the shaft are constructed from a single material (col. 3, ll. 28-31 of Guyer).
Regarding claim 35, the modified Guyer’s kit has wherein the hook (26 of Guyer), graduated portion (32 of Guyer), and countersink (28 of 30 of Guyer) of the shaft are constructed from a composite of materials (col. 3, ll. 28-31 and col. 5, ll. 40-41 of Guyer).

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyer and Boyer as applied to claims above, and further in view of Penzimer et al. (US 2014/0343561), herein referred to as Penzimer.
Regarding claims 26, 27, the modified Guyer’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the numbering scale has units in inches or wherein the numbering scale has metric units, wherein the metric units are in millimeters.
However, Penzimer teaches a numbering scale (82) showing a graduated scale showing distances, such as inches, millimeters, centimeters, etc. (¶30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Guyer’s device having a numbering scale with wherein the numbering scale has units in inches or wherein the numbering scale has metric units, wherein the metric units are in millimeters as taught by Penzimer, since such a modification would provide a specific units scale.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyer and Boyer as applied to claim 21 above, and further in view of Lizardi et al. (US 2014/0276884), herein referred to as Lizardi.
Regarding claim 31, the modified Guyer’s kit discloses all the features/elements as claimed but lacks wherein the casing comprises a viewing window.
However, Lizardi teaches a casing (102) comprising a viewing window (112a or 112b) (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guyer’s kit having the casing with a viewing window as taught by Lizardi, since such a modification would indicate one or more characteristics related to a bone tunnel (Abstract).

Claim(s) 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyer and Boyer as applied to claim 21 above, and further in view of Jodaitis et al. (US 2008/0200984), herein referred to as Jodaitis.
Regarding claims 36, 37, the modified Guyer’s kit discloses all the features/elements as claimed but lacks a detailed description on wherein the kit is a sterile packaged kit or wherein the device is provided in a blister packaging.
However, Jodaitis teaches a kit (102) is a sterile packaged kit (¶40) or a device (figure 1) is provided in a blister packaging (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guyer’s kit having the device with wherein the kit is a sterile packaged kit or wherein the device is provided in a blister packaging as taught by Jodaitis, since such a modification would provide a sterile environment prior to use. 

Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyer and Boyer as applied to claim 21 above, and further in view of Viola (US 2015/0265328).
Regarding claim 38, the modified Guyer’s kit discloses all the features/elements as claimed but lacks a detailed description on further comprising at least one cannulated screwdriver, at least one cannulated drill bit, and at least one cannulated screw.
However, Viola teaches at least one cannulated screwdriver (62) (¶26), at least one cannulated drill bit (46) (¶18), and at least one cannulated screw (60) (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guyer’s kit with at least one cannulated screwdriver, at least one cannulated drill bit, and at least one cannulated screw as taught by Viola, since such a modification would allow the surgeon to choose tools/parts to tailor to each patient.
Regarding claim 39, the modified Guyer’s kit discloses all the features/elements as claimed including at least one preliminary fixation device (col. 5, ll. 16-18 of Guyer) but lacks at least one solid screwdriver, at least one solid drill bit, at least one drill guide, and at least one bone plate.
However, Viola teaches at least one solid screwdriver (62), at least one solid drill bit (46), at least one drill guide (10), and at least one bone plate (¶30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guyer’s kit with at least one solid screwdriver, at least one solid drill bit, at least one drill guide, and at least one bone plate as taught by Viola, since such a modification would allow the surgeon to choose tools/parts to tailor to each patient.
Regarding claim 40, the modified Guyer’s kit discloses all the features/elements as claimed including at least one screw (col. 5, ll. 16-18 of Guyer) but lacks at least one screwdriver, at least one preliminary fixation device, at least one drill bit, at least one drill guide, and at least one bone plate.
However, Viola teaches at least one screwdriver (62), at least one preliminary fixation device (44 or 60), at least one drill bit (46), at least one drill guide (10), and at least one bone plate (¶30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Guyer’s kit with at least one screwdriver, at least one preliminary fixation device, at least one drill bit, at least one drill guide, and at least one bone plate as taught by Viola, since such a modification would allow the surgeon to choose tools/parts to tailor to each patient.

Allowable Subject Matter
Claims 23, 32, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,631,881 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered. Applicant’s arguments with respect to the reference Fritzinger has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775